Citation Nr: 0507081	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-33 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant is a surviving spouse for VA Pension 
purposes.  


REPRESENTATION

Appellant represented by:	Lawrence H. Nemirow, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  He died in May 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from July 2002 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the appellant's claim for death benefits because 
she did not meet the legal requirements for basic eligibility 
as a surviving spouse of the veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In her notice of disagreement, the appellant asserted that 
she wanted to "testify on her behalf before regional office 
personnel."  It does not appear, however, that she was 
provided this hearing.  It is noted that on her substantive 
appeal, the appellant indicated that she did not want a Board 
hearing.  Thus, the only pending request for a hearing 
involves one before the RO.

Accordingly, this case is REMANDED to the RO for the 
following action:
 
The RO should schedule the appellant 
for a hearing at the earliest 
opportunity as to the issue of basic 
eligibility for death benefits as a 
surviving spouse.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



